Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-14 and 17-22 are currently under examination, wherein claims 1, 12 and 20 have been amended and claims 21 and 22 have been newly added in applicant’s amendment filed on May 17, 2021. Claims 15 and 16 have been cancelled by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous objections to claims 12 and 20 due to informalities, the previous rejection of claim 7 under 35 U.S.C. 112 (b), the previous rejections of claims 1-3, 6, 9, 10, 12, 14, 18 and 19 under 35 U.S.C. 102(a)(1) and the previous rejections of claims 4, 5, 7, 8, 11, 13, 15-17 and 20 under 35 U.S.C. 103 as stated in the Office action dated April 5, 2021 have been withdrawn in light of applicant’s amendment filed on May 17, 2021. New grounds of rejection have been established as follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruck et al. (US Pub. 2013/0115091 A1).
With respect to claims 1-3, 6, 9 and 10, Bruck et al. (‘091 A1) discloses a method to repair a damaged CM247 turbine blade body comprising forming by cutting an excavated angled blind recess extending partially through a blade side wall of the blade body having an inner surface and an outer surface; forming by casting a repair splice comprising the same superalloy and having a mating angled outer profile conforming to the corresponding angled blind recess profile, a larger diameter spanning the recess across the outer surface of the blade side wall and a smaller diameter spanning the recess across the inner surface of the blade side wall; and brazing the splice to the blade side wall at the recess to form a composite blade (abstract, Figs. 9, 14, 16-19 and 20A-20C, paragraphs [0006]-[0009], [0013], [0027], [0030], [0033]-[0034], [0036], [0045] and [0052]-[0057]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4, 5, 7, 8 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. (‘091 A1).
	The teaching of Bruck et al. (‘091 A1) regarding claims 1-3, 6, 9 and 10 have been discussed above.
	With respect to claims 4, 5, 12 and 20, Bruck et al. (‘091 A1) discloses that the angle would be about 45 degrees or less (Figs. 9, 14, 16-19 and 20A-20C) which would 
	With respect to claims 7, 13 and 20, Bruck et al. (‘091 A1) does not specify how the larger diameter is defined. However, it is well held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617, F.2d 272, 205 USPQ 215 (CCPA 1980). In the instant case, the larger diameter is a result effective variable, because it would directly affect the mechanical interlocking and fixation strength of the splice to the blade body as disclosed by Bruck et al. (‘091 A1) (abstract and paragraphs [0010] and [0053]). Therefore it would have been obvious to one skilled in the art to have optimized the larger diameter of the splice of Bruck et al. (‘091 A1) in order to achieve desired mechanical interlocking and fixation. See MPEP 2144.05 II.
	With respect claims 8 and 17, Bruck et al. (‘091 A1) discloses that the splice and the recess are configured for one-way insertion through a slot (paragraph [0053]) without specifying the claimed feature. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Bruck et al. (‘091 A1)’s blade bodies are identical or substantially identical in structure or composition and are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The claimed and Bruck et al. (‘091 A1)’s blade bodies would bear 
	With respect to claim 11, Bruck et al. (‘091 A1) discloses that the disclosed method does not require a post-repair heat treatment (paragraphs [0009] and [0045]) at least suggesting a heat treatment may be performed on the composite blade as desired.
	With respect to claims 21 and 22, Bruck et al. (‘091 A1) discloses that the brazing is cosmetic (paragraph [0012]), at least suggesting that the braze joint would be very thin (e.g. less than 0.1 mm which would overlap the claimed ranges).
Response to Arguments
5.	The applicant’s arguments filed on May 17, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that Bruck et al. (‘091 A1) does not disclose the amended feature in claim 1 and features in new claims 21 and 22. In response, see the new ground of rejection of the amended feature above.
Second, the applicant argues that Bruck et al. (‘091 A1) does not teach any specific angles. In response, the examiner notes that Bruck et al. (‘091 A1) does disclose that the angle would be about 45 degrees or less (Figs. 9, 14, 16-19 and 20A-20C) which would overlap the claimed ranges. It should be noted that "A reference can be used for all it realistically teaches and is not limited to the disclosures in its specific examples".  See In re Van Marter et al 144 USPQ 421; In re Windmer et al 147 USPQ 518, 523; and In re Chapman et al 148 USPQ 711.
 
	
	
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


6/4/2021